UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: JOHN GEORGE BROUMAS;
In Re: RUTH D. BROUMAS,
Debtors.

JAMES P. KOCH, Trustee,
Plaintiff-Appellee,                             No. 97-1182

v.

L. LAWTON ROGERS, III, d/b/a
Rogers Investments; ROGERS &
KILLEEN,
Defendants-Appellants.

In Re: JOHN GEORGE BROUMAS;
In Re: RUTH D. BROUMAS,
Debtors.

JAMES P. KOCH, Trustee,
Plaintiff-Appellant,                            No. 97-1183

v.

L. LAWTON ROGERS, III, d/b/a
Rogers Investments; ROGERS &
KILLEEN,
Defendants-Appellees.

Appeals from the United States District Court
for the District of Maryland, at Greenbelt.
Peter J. Messitte, District Judge.
(CA-95-2429-PJM, BK-91-40752, AP-93-23)
Argued: October 30, 1997

Decided: February 24, 1998

Before MURNAGHAN, HAMILTON, and LUTTIG,
Circuit Judges.

_________________________________________________________________

Affirmed in part and reversed in part by unpublished per curiam opin-
ion.

_________________________________________________________________

COUNSEL

ARGUED: Howard I. Rubin, GOLD & STANLEY, P.C., Alexan-
dria, Virginia, for Appellants. James P. Koch, Baltimore, Maryland,
for Appellee. ON BRIEF: Raymond R. Pring, Jr., GOLD & STAN-
LEY, P.C., Alexandria, Virginia, for Appellants.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

This is an appeal from the United States District Court for the Dis-
trict of Maryland sitting as an appellate court in bankruptcy. For rea-
sons that follow, we affirm in part and reverse in part.

I.

John Broumas (Broumas) and his wife, Ruth Broumas (collectively
the Debtors), filed a voluntary petition under Chapter 7 of the Bank-

                    2
ruptcy Reform Act of 1978, 11 U.S.C. §§ 701-66, on February 15,
1991, in the United States District Court for the District of Maryland.
At the time, Broumas was a banker with Madison National Bank of
Virginia and a substantial shareholder in its parent company, James
Madison, Limited.

James Koch was appointed as Chapter 7 Trustee of the Debtors'
bankruptcy estate. In this position, Koch (the Trustee) initiated this
adversary proceeding against L. Lawton Rogers (Rogers) and the law
firm of which he was a partner, Rogers & Killeen (the Law Firm),
(collectively the Defendants), to avoid and recover allegedly preferen-
tial or fraudulent transfers or both by the Debtors under Bankruptcy
Code §§ 547(b) and 548(a). See 11 U.S.C. §§ 547(b) and 548.

Rogers and Broumas had a multifaceted relationship spanning fif-
teen years. For example, Rogers was Broumas' lawyer, and Broumas
was Rogers' banker. The two were also friends and participated in
several financial investments. The relationship between Rogers and
Broumas was so close that Rogers allowed Broumas unlimited access
to his accounts at Madison National Bank of Virginia as well as the
Law Firm's account by giving Broumas signature authority over the
accounts. Furthermore, over the years, Rogers and Broumas made
loans to each other and pledged each other's credit.

The two ultimately participated in a wash-trade scheme to artifi-
cially inflate the price of James Madison, Ltd. stock, whereby Rogers
placed orders to buy and sell the stock at Broumas' request. This
scheme became the subject of an investigation by the United States
Securities and Exchange Commission resulting in an injunction
against Broumas barring him from purchasing or selling stock without
a beneficial change in ownership. No charges were brought against
Rogers.

Counts I and II of the Trustee's first amended complaint involved
the Debtors' granting of two deeds of trust on their residence in favor
of the Law Firm. The Debtors granted one to secure payment of a
$50,000 flat fee they owed the Law Firm for legal representation in
certain litigation known as the "Tantallon Litigation" (the $50,000
Deed of Trust). The Debtors granted the other to secure repayment of
a $25,000 loan the Law Firm had made in favor of the Debtors (the

                    3
$25,000 Deed of Trust). When the Debtors transferred the $50,000
Deed of Trust and the $25,000 Deed of Trust (collectively the Deeds
of Trust) to the Law Firm, there was sufficient equity in the residence
to support them, even though the residence was encumbered by a first
and a second deed of trust. In July 1991, however, when the holder
of the first deed of trust initiated a foreclosure sale upon the resi-
dence, insufficient equity existed in the residence to support any
recovery under the Deeds of Trust. In Count I of the first amended
complaint, the Trustee alleged that the grants were avoidable and
recoverable as preferential transfers under Bankruptcy Code § 547(b).
The Trustee alternatively alleged in Count II that the grants were
avoidable and recoverable as fraudulent transfers under Bankruptcy
Code § 548(a). Both the Law Firm and Rogers were named as defen-
dants in Counts I and II.

Counts III and IV named only Rogers as a defendant and involved
three parcels of land located in Ocala, Florida. On August 15, 1990
Broumas deeded two of the three parcels to Rogers. Broumas did not
own the third parcel outright, but held a first mortgage on it, which
he assigned to Rogers prior to September 14, 1990. Rogers acquired
title to the third parcel in a foreclosure sale and sold all three parcels
for a total of $115,000. Count III alleged that the transfers were
avoidable and recoverable as preferential transfers under Bankruptcy
Code § 547(b), and Count IV alleged that they were avoidable and
recoverable as fraudulent transfers under Bankruptcy Code § 548(a).

Counts V and VI named both the Law Firm and Rogers as defen-
dants and involved certain cash transfers stemming from the wash-
trade scheme between Rogers and Broumas to artificially inflate the
value of stock in James Madison, Limited. Count V sought to avoid
and recover the transfers under Bankruptcy Code§ 547(b), and Count
VI sought to avoid and recover the transfers under Bankruptcy Code
§ 548(a).

The bankruptcy court conducted a bench trial on all of the claims.
With respect to the Law Firm, the bankruptcy court only found it lia-
ble on Count II. On that count, the bankruptcy court held that the
Debtors' grant of the $50,000 Deed of Trust was a fraudulent transfer
within the meaning of Bankruptcy Code § 548 and ordered the Law
Firm to pay the Trustee $50,000. The bankruptcy court only found

                     4
Rogers liable on Count III, and alternatively, on Count IV. The bank-
ruptcy court ordered Rogers to pay the Trustee $115,000 under one
count or the other.

All parties noted timely appeals to the United States District Court
for the District of Maryland. On appeal before the district court, the
Trustee only challenged the bankruptcy court's rulings in favor of the
Defendants on Counts I and VI. The Law Firm challenged the bank-
ruptcy court's ruling in favor of the Trustee on Count II, and Rogers
challenged the bankruptcy court's rulings in favor of the Trustee on
Counts III and IV.

The district court reversed the bankruptcy court's finding of no lia-
bility on Count I and ordered the Defendants jointly and severally lia-
ble for $75,000. The district court affirmed the bankruptcy court's
finding of liability against the Law Firm on Count II, but also
assessed liability against Rogers.1 The district court affirmed the
bankruptcy court's alternative findings of liability against Rogers on
Counts III and IV, but also assessed the same liability against the Law
Firm.2 Finally, the district court affirmed the bankruptcy court's find-
ing of no liability on Count VI with respect to Rogers and the Law
Firm.

All parties noted timely appeals of the district court's final order
to this court. On appeal before us, Rogers and the Law Firm appeal
the district court's adverse rulings on Counts I through IV. In his
cross-appeal, the Trustee appeals the district court's affirmance of the
bankruptcy court's finding of no liability against the Defendants on
Count VI.

II.

We apply the same standard of review as the district court applied
to the bankruptcy court's decision. Findings of fact are reviewed for
clear error, and conclusions of law are reviewed de novo. See In re
_________________________________________________________________
1 The Trustee did not appeal the bankruptcy court's finding of no liabil-
ity on Count II with respect to Rogers.

2 The Law Firm was not even named as a party in Counts III and IV.

                     5
Johnson, 960 F.2d 396, 399 (4th Cir. 1992). We will address the chal-
lenged claims in the order in which they appear in the complaint.

III.

Under the current Bankruptcy Code, a bankruptcy trustee has "ex-
tensive power to avoid certain pre-petition transactions which
adversely affect the bankruptcy estate." In re Virginia-Carolina Fin.
Corp., 954 F.2d 193, 196 (4th Cir. 1992) (citing 11 U.S.C.
§§ 544-551, 553 (1988)). We have characterized a bankruptcy trust-
ee's power to avoid a pre-petition transfer meeting the requirements
of Bankruptcy Code § 547(b) as one of "the more important of these
voidable transfer[ ]" powers. Id. In general, Bankruptcy Code
§ 547(b) gives a bankruptcy trustee the power to avoid "a transfer
made within a limited time prior to the filing of a bankruptcy petition
that enables a creditor to receive more than the creditor would other-
wise receive if, instead, the creditor were limited to his or her share
of a distribution resulting from a Chapter 7 liquidation." Id. Specifi-
cally, Bankruptcy Code § 547(b) provides:

          . . . the trustee may avoid any transfer of an interest of the
          debtor in property --

          (1) to or for the benefit of a creditor;

          (2) for or on account of an antecedent debt owed
          by the debtor before such transfer was made;

          (3) made while the debtor was insolvent;

          (4) made --

           (A) on or within 90 days before the date of the
          filing of the petition; or

           (B) between ninety days and one year before
          the date of the filing of the petition, if such cred-
          itor at the time of such transfer was an insider;
          and

                     6
          (5) that enables such creditor to receive more than
          such creditor would receive if --

           (A) the case were a case under Chapter 7 of this
          title;

           (B) the transfer had not been made; and

           (C) such creditor received payment of such debt
          to the extent provided by the provisions of this
          title.

11 U.S.C. § 547(b). Bankruptcy Code § 547(g) places the burden of
proving the avoidability of a transfer under Bankruptcy Code § 547(b)
on the trustee. See 11 U.S.C. § 547(g).

In Count I, the Trustee sought to avoid and recover from the
Defendants the Debtors' transfers of the Deeds of Trust on their resi-
dence under Bankruptcy Code § 547(b). In defending against liability
on Count I before the bankruptcy court, the Defendants primarily
challenged the Trustee's ability to satisfy subsection (b)(5) of Bank-
ruptcy Code § 547. According to the Defendants, subsection (b)(5)
was not satisfied, because they did not receive more as a result of the
transfers than if they had waited for liquidation and distribution of the
assets of the bankruptcy estate. The bankruptcy court agreed with the
Defendants, concluding that although sufficient equity in the resi-
dence existed to support the Deeds of Trust at the time of their trans-
fer, subsection (b)(5) was not satisfied because the Defendants
received no more as a result of the transfers than they would have
received as creditors against the bankruptcy estate had the transfers
not occurred.

On appeal to the district court, the Trustee contended that reversal
was in order because the Defendants received value at the time of the
transfers regardless of whether the Deeds of Trust had value at the
time of liquidation and distribution. The district court agreed and
reversed, stating that "the [D]efendants received $75,000 in value as
of then regardless of what might have come later." (J.A. 124).

                     7
We agree with the Defendants and the bankruptcy court that the
Trustee's proof failed to satisfy subsection (b)(5) of Bankruptcy Code
§ 547. As we recently stated in Hagar v. Gibson, 109 F.3d 201 (4th
Cir. 1997), Bankruptcy Code § 547(b)(5) protects creditors in receipt
of a pre-petition transfer "who can establish that they received no
more by the payment than they would have received as claimants in
a Chapter 7 liquidation." Id. at 210. This effect, we said, "simply car-
ries out `the common sense notion that a creditor need not return a
sum received from the debtor prior to bankruptcy if the creditor is no
better off vis-a-vis the other creditors of the bankruptcy estate than he
or she would have been had the creditor waited for liquidation and
distribution of the assets of the estate.'" Id. (quoting In re Virginia-
Carolina Fin. Corp., 954 F.2d at 199).

Here, the undisputed evidence establishes that the Defendants are
no better off vis-a-vis the other creditors of the Debtors' estate than
they would have been had they not received the transfers of the Deeds
of Trust and waited for liquidation and distribution of the assets of the
Debtors' estate. First, the undisputed evidence establishes that the
Deeds of Trust only served to secure payment of certain debt. Thus,
the Deeds of Trust cannot be characterized as payment of debt, as the
Trustee's position seems to suggest. Second, the Deeds of Trust were
never used to satisfy any of the debt. Third and finally, just months
after the Debtors filed their Chapter 7 petition and prior to liquidation
and distribution of their assets, the undisputed evidence establishes
that the Deeds of Trust were completely and permanently worthless;
thus, they could not be used to improve the Defendants' position
among the creditors of the Debtors' bankruptcy estate. See 11 U.S.C.
§ 506(a) ("An allowed claim of a creditor secured by a lien on prop-
erty in which the estate has an interest . . . is a secured claim to the
extent of the value of such creditor's interest in the estate's interest
in such property . . . and an unsecured claim to the extent that the
value of such creditor's interest . . . is less than the amount of such
allowed claim."). For these reasons, we reverse the district court's rul-
ing on this claim.3
_________________________________________________________________
3 In a late attempt to bolster his position, the Trustee contended at oral
argument that Bankruptcy Code § 550(a) dictates that under Bankruptcy
Code § 547(b) he was entitled to recover an amount equal to the amount

                     8
IV.

Next, Rogers challenges the district court's sua sponte assessment
of liability against him on Count II. According to Rogers, the district
court erred in assessing liability against him on Count II, because the
Trustee did not appeal the bankruptcy court's entry of judgment in his
favor on that count. We agree with Rogers. Because the Trustee did
not appeal the bankruptcy court's adverse ruling on that count, the
issue of whether the bankruptcy court erred in making the ruling was
not before the district court. Accordingly, we reverse the district
court's assessment of liability on Count II against Rogers.

V.

The Law Firm next challenges the district court's affirmance of the
bankruptcy court's entry of judgment in favor of the Trustee on Count
II. Count II alleged in relevant part that under Bankruptcy Code
§ 548(a) the Debtors' transfer of the $50,000 Deed of Trust was
avoidable and recoverable as a fraudulent transfer, because it occurred
within one year before the filing of the bankruptcy petition, the Debt-
ors received less than a reasonably equivalent value in exchange for
the transfer, and the Debtors were insolvent at the time of the transfer.

Bankruptcy Code § 548(a) provides, in relevant part:

            [a] trustee may avoid any transfer of an interest of the debtor
            in property . . . that was made or incurred on or within one
            year before the date of the filing of the petition, if the debtor
            voluntarily or involuntarily-- . . .
_________________________________________________________________
of equity that supported the Deeds of Trust at the times of their respec-
tive transfers. The Trustee's contention is readily rejected, because Bank-
ruptcy Code § 550, entitled "Liability of transferee of avoided transfer,"
does not apply until a transfer has been determined to be avoidable. See
11 U.S.C. § 550(a) (providing that "to the extent that a transfer is
avoided under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this
title, the trustee may recover, for the benefit of the bankruptcy estate, the
property transferred, or, if the court so orders, the value of such prop-
erty").

                    9
          (1) made such transfer . . . with actual intent to
          hinder, delay, or defraud any entity to which the
          debtor was or became, on or after the date that
          such transfer was made . . . , indebted; or

          (2)(A) received less than a reasonably equivalent
          value in exchange for such transfer . . .; and

          (B)(i) was insolvent on the date that such trans-
          fer was made. . . .

11 U.S.C. § 548(a). This is the fraudulent transfer provision of the
Bankruptcy Code. It allows the trustee to avoid the transfer of a bank-
ruptcy debtor's property made within the year preceding the filing of
the debtor's bankruptcy petition that depletes the assets of the debt-
or's bankruptcy estate. "The statute recognizes as fraudulent those
transfers made with actual intent to hinder, delay or defraud creditors,
as well as those that are deemed to be constructively fraudulent,
because they are made for less than reasonably equivalent value,
when the debtor is, or is rendered, insolvent, undercapitalized, or
unable to pay its debts as they become due." 5 Collier On Bankruptcy
¶ 548.01[1] (15th ed. 1997). There are two main differences between
Bankruptcy Code §§ 547(b) and 548(a). First, Bankruptcy Code
§ 547(b) requires that the transfer sought to be avoided have been
made to or for the benefit of a creditor for or on account of an ante-
cedent debt. See 11 U.S.C. § 547(b)(1) & (2). In contrast, Bankruptcy
Code § 548(a) has no such requirement. Second, Bankruptcy Code
§ 548(a) requires an element of fraud or constructive fraud, see 11
U.S.C. § 548(a)(1) & (2), where, in contrast, Bankruptcy Code
§ 547(b) does not.

Because the Law Firm does not contest that the Debtors were insol-
vent during the one year prior to the bankruptcy and that the Debtors
transferred the $50,000 Deed of Trust within the year preceding the
filing of the petition, the issue is whether reasonably equivalent value
was given in exchange for the transfer. As previously stated, the
$50,000 Deed of Trust was intended to secure a $50,000 antecedent
debt for legal representation. After reviewing the evidence in the
record on this issue, we cannot say the district court's finding that the

                     10
Debtors received less than reasonably equivalent value in exchange
for the transfer is clearly erroneous.

The Law Firm also contends that if the transfer is avoidable under
Bankruptcy Code § 548(a), the Trustee should only be allowed to
recover the $50,000 Deed of Trust itself, rather than its value at the
time of the transfer. We agree. Once a transfer has been determined
to be avoidable under Bankruptcy Code § 548, Bankruptcy Code
§ 550(a) provides that to the extent the transfer is avoided, "the trustee
may recover, for the benefit of the estate, the property transferred, or
if the court so orders, the value of such property . . . ." 11 U.S.C.
§ 550(a). Significantly, Bankruptcy Code § 550 does not state at what
time this value is to be determined or under what circumstances the
court should order recovery of the value rather than the property
itself. We agree with the Bankruptcy Court for the Western District
of North Carolina, however, that the language of Bankruptcy Code
§ 550(a) evidences "a congressional intent to return the property
transferred unless to do so would be inequitable." In re Morris Com-
munications NC, Inc., 75 B.R. 619, 629 (Bankr. W.D.N.C. 1987),
rev'd on other grounds, 914 F.2d 458 (4th Cir. 1990).

Here, it would not be inequitable to only allow the return of the
$50,000 Deed of Trust, rather than its value at the time of the transfer.
Indeed, to allow the Trustee to recover the value at the time of trans-
fer would mean a windfall to the bankruptcy estate. The record is
undisputed that the Law Firm never invoked its rights under the
$50,000 Deed of Trust to any equity in the Debtors' residence. In
other words, the Law Firm was never enriched by the $50,000 Deed
of Trust. Rather, it merely held a contingent interest in the equity of
the residence from which it never benefited. Furthermore, if the trans-
fer had never occurred, the creditors of the Debtors' bankruptcy estate
would be no worse off because the $50,000 Deed of Trust became
permanently valueless prior to liquidation and distribution through no
fault of the Law Firm. In short, awarding the Trustee $50,000 on this
count unjustly enriches the bankruptcy estate. Such unjust enrichment
cuts against the common sense notion that a creditor need not return
a sum received from the debtor prior to bankruptcy if the creditor is
no better off vis-a-vis the other creditors of the bankruptcy estate than
it would have been had the creditor waited for liquidation and distri-
bution of the assets of the estate. Accordingly, we affirm the avoida-

                     11
bility of the Debtors' transfer of the $50,000 Deed of Trust, but
reverse the district court's affirmance of the bankruptcy court's award
of $50,000 in favor of the Trustee on this count and order that the
Trustee's recovery is limited to the $50,000 Deed of Trust itself.

VI.

We next turn to the Law Firm's challenge to the district court's sua
sponte assessment of liability against it on Counts III and IV involv-
ing the parcels of land located in Ocala, Florida. This challenge need
not detain us long, because the Trustee has conceded that the district
court erred in assessing liability against the Law Firm on Counts III
and IV. Indeed, the Law Firm was not even named in Counts III and
IV. We, accordingly, reverse the district court's assessment of liabil-
ity against the Law Firm on Counts III and IV.

VII.

We next consider Rogers' challenge to the district court's affir-
mance of the bankruptcy court's entry of judgment in favor of the
Trustee on Count III. In Count III, the Trustee sought to avoid the
Debtors' transfers of three parcels of land located in Ocala, Florida
as preferential transfers under Bankruptcy Code§ 547(b). The Trustee
alleged that the transfers were avoidable as preferential transfers
because they were made for the benefit of a creditor; they were made
on account of an antecedent debt owed by the Debtors before such
transfer; they were made while the Debtors were insolvent between
ninety days and one year before the date of the filing of the bank-
ruptcy petition; they were made to a creditor who was an "insider" at
the time of the transfers; and they enabled the creditor to receive more
than he would have received as a creditor in bankruptcy. After sifting
through the evidence, making credibility determinations, and making
findings of fact, the bankruptcy court entered judgment in favor of the
Trustee in the amount of $115,000. The $115,000 represented the
combined value of the three parcels of land at issue.

Rogers first argues that judgment against him cannot be sustained
because the bankruptcy court's finding under subsection (b)(4) of
Bankruptcy Code § 547 that he was an "insider" at the time of the
transfers is clearly erroneous. Rogers further argues that the bank-

                    12
ruptcy court's finding under subsection (b)(4) that a particular one of
the three parcels was transferred between ninety days and one year
before the Debtors filed their petition is clearly erroneous. Finally,
Rogers argues that the bankruptcy court's finding that the transfers
were on account of an antecedent debt was clearly erroneous. We
address each of these arguments in turn.

A.

The bankruptcy court found that Rogers was an "insider" within the
meaning of subsection (b)(4)(B) of Bankruptcy Code§ 547. Bank-
ruptcy Code § 101(31) provides the following non-exhaustive list of
the individuals who are "insiders" for purposes of the Bankruptcy
Code, see Butler v. David Shaw, Inc., 72 F.3d 437, 443 (4th Cir.
1996):

          (i) relative of the debtor or of a general partner of the
          debtor;

          (ii) partnership in which the debtor is a general partner;

          (iii) general partner of the debtor; or

          (iv) a corporation of which the debtor is a director, officer
          or person in control.

11 U.S.C. § 101(31)(A).

The fact that Rogers does not fall into any of these categories is of
no moment because, as just stated, this is a non-exhaustive list.
Indeed, "`an insider may be any person or entity whose relationship
with the debtor is sufficiently close so as to subject the relationship
to careful scrutiny.'" Butler v. David Shaw, Inc., 72 F.3d 437, 443
(4th Cir. 1996) (quoting Hunter v. Babcock, 70 B.R. 662, 666 (Bankr.
N.D. Ohio 1986)). Accordingly, insider status is determined by a fac-
tual inquiry into the debtor's relationship with the alleged insider. See,
e.g., Browning Interests v. Allison, 955 F.2d 1008, 1011 (5th Cir.
1992).

                     13
The evidence in this case fully supports the bankruptcy court's
finding that Rogers was an insider with respect to Broumas. In other
words, the evidence establishes that Rogers and Broumas had a suffi-
ciently close relationship to subject it to careful scrutiny. At various
times over a period of fifteen years Rogers and Broumas have been
creditor and debtor, principal and agent, joint venturers, attorney and
client, landlord and tenant, and close friends. Furthermore, Broumas
and Rogers made numerous loans to each other not evidenced by
written promises to pay and pledged each other's credit. Additionally,
Rogers permitted Broumas to make withdrawals from Rogers' and the
Law Firm's bank account as if it were his own by giving him signa-
ture authority; the two were involved in investment deals without
written agreements; Rogers agreed to represent Broumas in litigation
without a written fee agreement; and the two made numerous pur-
chases of bank stock in furtherance of the wash-trade scheme. In light
of this evidence, we cannot say that the bankruptcy court's finding
that Rogers was an insider is clearly erroneous.

B.

We now consider Rogers' argument that the bankruptcy court's
finding under subsection (b)(4) that a particular one of the three par-
cels was transferred between ninety days and one year before the
Debtors filed their petition is clearly erroneous. The parcel at issue
was not owned by Broumas, but was subject to a first mortgage in his
favor. At some point prior to September 1990, the United States Mar-
shal for the Middle District of Florida seized this parcel for reasons
not apparent from the record. On September 14, 1990, the Marshal
conveyed the property to Rogers by quitclaim deed. The quitclaim
deed stated that Rogers held a purchase money mortgage in the parcel
that had been assigned to him by Broumas.

Rogers argues that although the quitclaim deed evidences Brou-
mas' assignment of the mortgage to Rogers, the bankruptcy court's
finding that the assignment occurred within one year of the filing of
the petition is clearly erroneous, because the quitclaim deed did not
specify when the assignment occurred. We reject Rogers' argument,
because the record contains sufficient evidence to support the bank-
ruptcy court's finding. Ironically, the sufficient evidence comes from
Rogers himself:

                    14
        Q. I believe your testimony was yesterday that you spent
        a week to ten days negotiating with the government
        regarding the issuance of this quit claim deed. Do you
        recall that testimony?

        A. I recall testifying about it, yes.

        Q. And would you advise the court what was the nature of
        these negotiations that required a week to ten days of
        your time.

        A. I had to first find the entity who was in a position to
        execute a deed at all and then I had to find the person
        who had authority to order that the execution be done.
        Then I had to explain the circumstances of--the finan-
        cial circumstances of the property because the govern-
        ment was trying to sell the property at auction and
        ultimately I was able to persuade the appropriate per-
        sons that if they sold the property the price that they got
        for it would be less than the mortgage which was still
        owed on the property and which was held in Mr. Brou-
        mas' name and that therefore they should quit claim
        the deed rather than to go through this sale process
        and dealing with the government I found this to be an
        extraordinarily time-consuming effort.

(J.A. 569-70). A reasonable interpretation of this testimony is that the
mortgage was still held in Broumas' name in early September 1990
when he commenced negotiations with the Marshal in order to obtain
a quitclaim deed with respect to this third parcel, which was within
one year of the filing of the petition. Therefore, we reject Rogers'
argument that the bankruptcy court's finding that he transferred the
parcel between ninety days and one year of the filing of the petition
is clearly erroneous.4
_________________________________________________________________
4 This is also one of the basis on which Rogers challenges the district
court's affirmance of the bankruptcy court's decision in favor of the
Trustee with respect to Count IV, which alleged that the transfers of the
parcels located in Ocala, Florida constituted fraudulent transfers under

                   15
C.

As for the antecedent debt requirement under Bankruptcy Code
§ 547(b)(2), the record supports the bankruptcy court's finding on this
issue. Specifically, the record contains a letter dated December 3,
1990, from Rogers to Broumas informing him that he sold all three
parcels located in Ocala, Florida for $115,000. In this letter Rogers
writes that "the potential profit which I may realize is . . . less than
one-half of the net sales price and less than the sum previously trans-
ferred by me to you." (J.A. 683) (emphasis added). The bankruptcy
court relied on this letter in finding that the Debtors had transferred
the Ocala, Florida parcels on account of an antecedent debt. We can-
not say that its finding is clearly erroneous.

Having rejected all of Rogers' arguments with respect to Count III,
we affirm the district court's affirmance of the bankruptcy court's
assessment of liability against Rogers on Count III.

VIII.

Finally, we address the Trustee's cross-appeal of the district court's
affirmance of the bankruptcy court's decision in favor of the Defen-
dants with respect to Count VI. In Count VI, the Trustee sought to
recover approximately $98,000 from the Defendants, which the
Trustee alleged was transferred to the Defendants during the wash-
trade scheme. The record reflects that Broumas used a number of
accounts, including accounts of the Defendants, to orchestrate his
_________________________________________________________________

Bankruptcy Code § 548(a). Because the evidence supports the bank-
ruptcy court's finding that the Debtors' interest in the mortgage on the
third parcel was transferred to Rogers within one year of the filing of the
petition, we reject Rogers' challenge. We also note that Rogers has
admitted that he gave no consideration for the assignment, thus establish-
ing under subsection (a)(2)(A) of Bankruptcy Code§ 548 that the Debt-
ors received less than a reasonably equivalent value in exchange for the
transfer. Because Rogers does not contest the remaining element of a
fraudulent transfer under Bankruptcy Code § 548(a)--that the Debtors
were insolvent at the time of transfer--we, accordingly, affirm the dis-
trict court's decision with respect to Count IV.

                    16
wash-trade scheme in which he rapidly purchased and sold stock
without any beneficial change in stock ownership. According to the
Trustee, these transfers were avoidable and recoverable under Bank-
ruptcy Code § 548(a). The Trustee specifically challenges the bank-
ruptcy court's decision that he did not establish under subsection
(a)(2)(A) of Bankruptcy Code § 548 that the Debtors received less
than a reasonably equivalent value in exchange for the transfers. We
reject the Trustee's challenge, because the record simply contains no
evidence establishing that the Debtors' bankruptcy estate was dimin-
ished by the transfers.

IX.

In conclusion, we: (1) reverse the district court with respect to its
reversal of the bankruptcy court's entry of judgment in favor of Rog-
ers and the Law Firm on Count I; (2) reverse the district court with
respect to its reversal of the bankruptcy court's entry of judgment in
favor of Rogers on Count II; (3) affirm the district court with respect
to its affirmance of the bankruptcy court's entry of judgment against
the Law Firm on Count II as it pertains to liability under Bankruptcy
Code § 548(a), but reverse as it pertains to the award of $50,000 and
order the Trustee instead to recover the $50,000 Deed of Trust itself;
(4) reverse the district court's entry of judgment against the Law
Firm on Counts III and IV; (5) affirm the district court's affirmance
of the bankruptcy court's entry of judgment against Rogers on Counts
III and IV; and (6) affirm the district court's affirmance of the bank-
ruptcy court's entry of judgment in favor of Rogers and the Law Firm
on Count VI.

AFFIRMED IN PART AND REVERSED IN PART

                    17